DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim status
The examiner acknowledged the amendment made to the claims on 06/13/2022.
Claims 13-20 are pending in the application. Claim 13 is currently amended. Claims 14-19 are previously presented. claim 20 is newly presented. Claims 13-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krauch US Patent Application Publication No. 2013/0129875 (hereinafter referred to as Krauch).
Regarding claims 13-20, Krauch teaches a method for cooking meat or vegetables, where the meat or the vegetables are placed on a seasoning product, the seasoning product comprising a sheet of flexible burn resistant material such as  baking paper as recited in claim 14 and further comprising a composition of three layers located on one face of the sheet, the method comprising placing the meat or the vegetables in direct contact with the composition and cooking, the three layers comprising a first layer comprising a blend of oil and animal fat such as pork fat, tallow, lard, bone fat and butter fat, a second layer comprising flavorings such as salt, parsley, rosemary, marjoram and oregano as recited in claim 17 located on the animal fat, and a third layer comprising an oil such as sunflower oil as recited in claim 16 that coats the flavorings ([0011-0018; 0020-0024; 0040; 0049]).
Krauch teaches an amount of animal fat that overlaps with the range recited in claim 13 (e.g., amount of oil and animal fat in total is 5-20% of the composition, and among which there are 1-34% oil and 66-99% animal fat; [0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Krauch teaches that the amount of flavorings is 0.5-75% by weight of the composition ( [0019), which encompasses the range recited in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Given that the amount of oil and animal fat is 5-20% and the amount of flavoring is 0.5-75%, the amount of oil that coats the flavoring as disclosed by Krauch overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Additionally, Krauch teaches that the purpose of coating the flavorings with oil is to enhance the adherence of the flavorings to the sheet. As such, a skilled artisan would have been motived to optimize the amount of oil that is used for coating so as to ensure that the flavorings are securely adhered to the sheet. Therefore, the amount of oil as recited in claim 13 is merely an obvious variant of the prior art.
Where Krauch teaches that the animal fat is tallow, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected any tallow such as beef tallow as the animal fat, as one of ordinary skill would have had the reasonable expectation that any tallow such as beef tallow would function effectively in the composition. 
Beef tallow is known to have a saturated fat spectrum, unsaturated fat spectrum, the amounts of C16:0, C18:0, C18:1 and C18:2 that overlap with or encompass those ranges recited in claims 13 and 19-20 (see example 8 and page 4, line 6-36 of the instant specification). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaur WO 2017/157710 A1 (hereinafter referred to as Kaur) in view of Krauch US Patent Application Publication No. 2013/0129875 (hereinafter referred to as Krauch).
Regarding claims 13-20, Kaur teaches a method for cooking meat or vegetables, where pieces of the meat or vegetables are placed on a seasoning product, the seasoning product comprising a sheet of flexible burn resistant material such as baking paper as recited in claim 14 and further comprising a composition of three layers located on one face of the sheet, the method comprising placing the pieces of the meat or vegetables in direct contact with the composition and cooking, the three layers comprising a first layer comprising fat in the range of 15 to 30 % by weight of the composition, a second layer comprising flavorings such as those recited in claim 17 in an amount of 50-75% as recited in claim 18 located on the fat, and a third layer comprising an oil such as those recited in claim 16 that coats the flavorings;  wherein the amount of oil is in the range of 9 to 20 % by weight of the composition (page 2, line 32-35 to page 3 line 1-24; page 5, line 15-20 and 29-30; page 6, line 1-24).
 Kaur teaches fat but is silent regarding fat being an animal fat such as beef fat as recited in claim 15.  However, Kaur teaches that fat having a total saturated fat content of 50 to 69 wt% and unsaturated fatty acids in the range of 26 to 45 wt% comprising  2-30% C16:0, 26-65% C18:0, 26-36% C18:1 and 0.8-6% C18:2 is suitable for use in the composition as the fat layer.
In the same field of endeavor, Krauch teaches a method of cooking meat or vegetable comprising placing the meat or vegetable on a seasoning product that comprises a sheet of flexible burn resistant material and a composition comprising a fat/oil layer, a flavoring layer on the fat/oil layer, wherein the flavoring is coated with oil; specifically, Krauch teaches that beef fat (e.g., tallow) is suitable for use as the component of fat/oil layer ([0011-0018; 0020-0024; 0040; 0049]). Beef fat is known to have a saturated fat spectrum, unsaturated fat spectrum, the amounts of C16:0, C18:0, C18:1 and C18:2 that encompass or overlap with or fall within or are very close to those as required by Kaur.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaur by using the beef fat as disclosed by Krauch with reasonable expectation of success, for the reason that prior art has established that it is functional equivalent suitable for the intended purpose.
As recited above, beef fat is known to have the amounts saturated fat, unsaturated fat and fatty acid composition (e.g., C16:0, C18:0, C18:1 and C18:2) that that encompass or overlap with or fall within or are very close to those recited in claims 13 and 19-20 (see example 8 and page 4, line 6-36 of the instant specification). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant argues pages 5-8 of the Remarks that the claimed invention generated unexpected result. In particular, applicant argues that the inventive example 8 has the best adherence of the flavoring, when compared to comparative example 1-7.
Applicant’s assertion is considered but determined insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action because:  
First, the showing is not commensurate in scope with the claim. For example, where the claim recites an animal fat content in the range of 15-30% by weight of the composition, example 8 only shows an animal fat content of 19.5%. There is no adequate basis to conclude that composition having a broader range of animal fat will behave the same. Nor could a specific beef fat having 54-69% saturated fat, 20-32% unsaturated fat, 26-33% C16:0 and 25-36% C18:0 shown in example 8 enable a generic animal fat having a broad saturated fat content of 43-69%, unsaturated fat content of 20-45%, C16:0 content of 21-47% and C18:0 content of 9-36%. Further, oil coating as in example 8 is 13% but claim 1 recites a broad range of 9-20%-the former could hardly cover the latter. Additionally, claim 13 does not recite the amount of flavoring but example 8 does.
Second, attention is drawn to the comparison of  example 7 with example 8. It appears that adherence of flavoring in example 8 which uses beef fat is only marginally better than in example 7 which uses plant fat shea butter (example 8 has an adhered flavoring weight of 3.93 g and the latter is 3.92 g). Thus it is questionable animal fat is critical in adhering flavoring.
In summary, the showing is not sufficient in rebutting the prima facie case of obviousness, for the reason that the showing is not commensurate in scope with the claim, and that applicant has not shown by convincing evidence the criticality associated with the animal fat as recited in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793